Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
 
Response to Amendment
The amendment filed on February 12, 2021 has been entered. Claims 3-7 are new and considered for the first time leaving claims 1-7 pending in the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Serrallach, Joan, et al. “Effect of Selected Alloying Elements on Mechanical Properties of Pearlitic Nodular Cast Irons.” Key Engineering Materials, vol. 457, Trans Tech Publications, Ltd., Dec. 2010, pp. 361–366. Hereinafter Serrallach.

As to claim 1, Serrallach discloses the composition and properties in comparison to the claimed ranges in the table below:
Element
Claim 1 Limitation
Serrallach (Table 1, pg. 362 unless otherwise noted)
C
3.5 to 4.2 mass %
2.32-4.08%

2.0 to 2.8 mass %
1.66-2.97%
Mn
0.2 to 0.4 mass %
0.12-1.06%
Cu
0.1 to 0.7 mass %
0.44-1.72%
Mg
0.02 to 0.06 mass %
0.026-0.060%
Cr
0.01 to 0.15 mass %
0-0.035%
Fe
Balance
Pearlitic Nodular Cast Iron (title, i.e. the balance is iron)
Mn + Cr + Cu
0.431 to 1.090 mass %
0.56 to 2.815%
Graphite nodule count
230/mm2 or less
100-500/mm2 (Fig 2, pg. 364)
Pearlite fraction
30 to 56%



Thus Serrallach discloses anticipating or overlapping ranges for the disclosed elements, the combination of Mn+Cr+Cu, as well as the graphite nodule count.
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges would be obvious in light of the disclosed ranges in Serrallach.  

Serrallach does not explicitly disclose where the pearlite fraction is 30 to 56%.
Serrallach discloses examples where the pearlite fraction is 70 – 100% (Serrallach, pg. 364, Fig 2). Serrallach notes that there are a few points at very low pearlite fraction that do not appear in this graph [Fig 2] (Serrallach, pg. 363, first paragraph in Results section). Serrallach also discloses that the ratio of ferrite to pearlite in the matrix of nodular cast irons is known to depend mainly on three parameters: the cooling rate during the eutectoid transformation, the 
Claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art (see MPEP 2144.05).
As Serrallach recognizes that pearlite fraction is a result effective variable (i.e. that decreasing the pearlite fraction increases elongation while decreasing tensile strength, yield strength and hardness) and Serrallach discloses the methods for modifying this variable (i.e. modifying the alloying elements and cooling rates), the currently claimed range for pearlite would be obvious in light of Serrallach as it teaches a close pearlite range, reasons why pearlite is a result effective variable, and methods for modifying the pearlite amount.
Also, Serrallach discloses the method of making the cast iron as shown in the rejection of claim 2 below.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Serrallach discloses an overlapping composition as well as a substantially identical process of making the cast iron (see claim 2 rejection below), there is a prima facie case that 

As to claim 2, Serrallach discloses that charges which result in the above-disclosed compositions are melted, nodularized, and then transferred to the pouring area (Serrallach, pg. 362, first paragraph of Experimental Procedures). Serrallach discloses that alloys were cast in sand molds and cooling was carried out (Serrallach, pg. 362, second paragraph of Experimental Procedures). Serrallach discloses that cooling rate for mould cooling between 1050 and 715°C could be estimated as 15°C/min (Serrallach, pg. 362, second paragraph of Experimental Procedures; this closely matches how applicant calculates the cooling rate as shown in Fig 2 where it is calculated between 1000 and 800°C). As applicant notes that the A1 transformation point in some embodiments is 720 to 760°C (Applicant’s specification, paragraph [0084]), Serrallach is disclosing a first cooling step of cooling the molten cast iron from the pouring temperature to the A1 transformation point as 715°C is only five degrees different from applicant’s disclosed A1 temperatures and as applicant’s and Serrallach’s compositions overlap, it would be expected that they would have similar A1 transformation points. 
Thus, Serrallach is disclosing a cooling step with a cooling rate of 15C/min where the cooling is carried out “to a temperature at A1 transformation point” thereby meeting the claim limitations.
Serrallach discloses the overall cooling method in Fig 1b reproduced below.

    PNG
    media_image1.png
    250
    278
    media_image1.png
    Greyscale

	Serrallach discloses in addition to the first cooling step, there is a second cooling step after reaching 715°C (Serrallach, Fig 1b). This cooling rate can be calculated in a similar manner as applicant has shown in Fig 2 of the instant application. As noted above, Serrallach discloses that this cooling starts where the first cooling step left off, 715°C (Serrallach, pg. 362, second paragraph of Experimental Procedures). Using 10 minutes (600 s) as a baseline as applicant did, the temperature after 600 seconds is about 650°C. Thus, Serrallach is disclosing a second cooling step at a cooling rate of 6.5°C/min (i.e. a 65 degree difference between 715°C and 650°C over a 10 minute period). This 6.5°C/min cooling rate meets the claim limitations. 
	Fig 1b of Serrallach shows the mould cooling continuing to at least approximately 600°C. Applicant notes that the temperature at which no further transformation of iron takes place in the spheroidal graphite cast iron is not limited, but that in some embodiments the temperature is 600°C to 400°C (Applicant’s specification, paragraph [0088]). As Serrallach discloses cooling to 600°C and Serrallach and applicant disclose overlapping compositions, Serrallach discloses cooling from the temperature at the A1 transformation point to a temperature at which no further transformation of iron takes place in the spheroidal graphite cast iron.


The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for Cr would be obvious in light of the disclosed range for Cr in Serrallach.  

	As to claims 4-7, Serrallach does not explicitly disclose the claimed ranges for tensile strength nor for 0.2% yield strength.
	However, as noted in the rejection of claim 1 and 2 above, Serrallach discloses the composition and method of making the instantly claimed cast iron.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Serrallach discloses an overlapping composition as well as a substantially identical process of making the cast iron, there is a prima facie case that the currently claimed properties would be obvious in light of Serrallach. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733